Detailed Action
	This action is responsive to an original non-provisional application filed on 7/29/2019 with acknowledgement that this application does not claim priority to another application.
	Claims 1-20 are currently pending.  Claims 7-9 and 14-20 have been withdrawn from further consideration.  Claims 1 and 17 are independent claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on August 26, 2021 is acknowledged.  Five pages of amended claims were received on August 26, 2021.  Claims 1, 11, 13, and 17-20 have been amended.  
Election/Restrictions
Applicant's election with traverse of Group I and Species I in the reply filed on 25 May 2021 is acknowledged.  The traversal is on the ground(s) that 
Inventions I and II are both directed towards the dual-flow nozzle.  
This is not found persuasive because Invention II is directed toward a method of using the dual-flow nozzle, wherein the apparatus can be used in a materially different method and wherein the method claim does not require the entirety of the claimed apparatus.
Figures 2-14F include two species. 
This is not found persuasive because there are four species in Figures 2-14F that contain distinct features from one another and if claims were found allowable on their distinct features, the species would be considered separate inventions. The disclosure does not state the features to be obvious variants of one another.
.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2020 was filed after the application filing date of 7/29/2019.  The submission in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Specification
The disclosure is objected to because of the following informalities:
In Lines 6-8 of the Abstract, “The plurality of high-pressure apertures are positioned downstream from the plurality of high-pressure apertures” should be revised to “The plurality of high-pressure apertures are positioned downstream from the plurality of low-pressure apertures” to correct an apparent scrivener’s error.
In Paragraph 0005 of the Specification, “The side wall defines a plurality of low-pressure apertures and a plurality of high-pressure apertures positioned downstream from the plurality of high-pressure apertures” should be revised to “The side wall defines a plurality of low-pressure apertures and a plurality of high-pressure apertures positioned downstream from the plurality of low-pressure apertures” to correct an apparent scrivener’s error. 
In Paragraph 0025 of the Specification, “The side wall defines a plurality of low-pressure apertures and a plurality of high-pressure apertures positioned downstream from the plurality of high-pressure apertures” should be revised to “The side wall defines a plurality of low-pressure apertures and a plurality of high-pressure apertures positioned downstream from the plurality of low-pressure apertures” to correct an apparent scrivener’s error.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In Claim 1 Lines 5-6, “the suppression agent at either the knock-down discharge mode or at a metering discharge mode” should be revised to “the suppression agent at either the knock-down discharge mode or at the metering discharge mode” to ensure proper antecedent basis.
In Claim 1 Lines 16-17, “the suppression agent the knock-down discharge mode” should be revised to “the suppression agent in the knock-down discharge mode” to ensure proper grammar. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because Lines 9-10 state “a plurality of high-pressure apertures positioned downstream from the plurality of high-pressure apertures” and it is not clear where the high-pressure apertures are positioned since their claimed position is established relative to themselves.  For the 
Claims 2-6 and 10-13 depend on Claim 1, therefore Claims 2-6 and 10-13 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being indefinite because Claim 1 is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,439,175 to Katayama (“Katayama”) in view of US Patent 6,375,757 to Gazewood (“Gazewood”). 
As to Claim 1, Katayama discloses a nozzle (Fig. 5 #X “cleaning device”) configured to receive and disperse a suppression agent (Col. 4 Line 48 “water”, which is understood to be a fluid that is capable of suppressing a fire) at either a knock-down discharge mode (Fig. 5) or at the metering discharge mode (Fig. 1), wherein the nozzle comprises: 
a nozzle body (See Annotated Fig. 5) defining an open end (See Annotated Fig. 5), a closed end (See Annotated Fig. 5), and a side wall (See Annotated Fig. 5) connecting the open end to the closed end, the open end of the nozzle body configured to receive the suppression agent at either the knock-down discharge mode or at the metering discharge mode (See Figs. 1 and 5), wherein the side wall defines: 
a plurality of low-pressure apertures (Fig. 5 #13 “first ejection holes”); 

a compressible member (Fig. 5 #26 “slide valve”) positioned within the nozzle body (See Annotated Fig. 5), wherein the compressible member is in an expanded position and blocks the plurality of high-pressure apertures when the open end of the nozzle body receives the suppression agent at the metering discharge mode (See Fig. 1), and wherein the compressible member is configured to compress into a constricted position in response to the open end of the nozzle body receiving the suppression agent in the knock-down discharge mode (See Fig. 5), and wherein the low-pressure apertures and high-pressure apertures are sized to result in the suppression agent fully flashing to gas when exiting the nozzle (it is understood that the nozzle capably configured such that water can be supplied at some pressure and some temperature such that the water flashes to vapor when exiting the nozzle).
Regarding Claim 1, Katayama does not disclose wherein the low-pressure apertures are smaller in size by a predetermined ratio when compared to the high-pressure apertures (See Annotated Fig. 5, the low-pressure apertures and high-pressure apertures appear to be the same size). 
However, Gazewood discloses a nozzle (Fig. 1 #2 “apparatus”) configured to receive and disperse a suppression agent (Col. 1 Line 50 “a fluid”, it is understood that the nozzle is configured such that it can receive and disperse water, which is a fluid that is capable of suppressing a fire) comprising a plurality of low-pressure apertures (See Annotated Fig. 9, Per Col. 5 Lines 66- Col. 6 Line 1 it is understood that the low-pressure apertures can receive fluid at a relatively low pressure compared to the pressure of the fluid within annulus area 18) and a plurality of high-pressure apertures (See Annotated Fig. 9, Per Col. 5 Lines 66 - Col. 6 Line 1 it is understood that the high-pressure apertures can disperse fluid at a relatively high pressure compared to the pressure of the fluid within annulus area 16) wherein the low-pressure apertures are smaller in size by a predetermined ratio when compared to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nozzle of Katayama using the known technique of having the low-pressure apertures be smaller in size by a predetermined ratio when compared to the high-pressure apertures, as taught by Gazewood, as doing so would yield the predictable result of being able to discharge a certain amount of suppression agent at a certain intensity to one target area that the low pressure apertures are oriented towards and a different amount of suppression agent at a certain intensity to another target area that the high-pressure apertures are oriented towards based on a desired spray coverage and type for a certain application (Per Col. 5 Lines 66-Col. 6 Line 1 and Col. 6 Line 28-32 it is understood that the high-pressure apertures and low-pressure apertures can be sized with different diameters for certain applications depending on the desired spray coverage, pressure, and flow-rate).
As to Claim 2, in reference to the nozzle of Katayama modified by Gazewood as applied to Claim 1 above, Katayama further discloses wherein the compressible member uncovers the plurality of high-pressure apertures when compressed into the constricted positon (See Annotated Fig. 5). 
As to Claim 3, in reference to the nozzle of Katayama modified by Gazewood as applied to Claim 1 above, Katayama further discloses wherein the plurality of high-pressure apertures extend through the side wall of the nozzle body at an angle (See Annotated Fig. 5).
As to Claim 4, in reference to the nozzle of Katayama modified by Gazewood as applied to Claim 3 above, Katayama further discloses wherein the angle is about forty-five degrees with respect to the side wall of the nozzle body (it is understood that the angle of the high-pressure apertures 19 relative to the side wall of the nozzle body can be varied, See a nozzle embodiment in Fig. 8 where the angle of the high-pressure apertures is about 45 degrees relative to the side wall of the nozzle body).

As to Claim 5, in reference to the nozzle of Katayama modified by Gazewood as applied to Claim 1 above, Katayama further discloses wherein the plurality of low-pressure apertures extend through the side wall of the nozzle body in a direction that is transverse with respect to the side wall of the nozzle body (See Annotated Fig. 5).  
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of low-pressure apertures extend through the side wall of the nozzle body at any angle with respect to the side wall of the nozzle body as doing so would yield the predictable result of spraying fluid in a desired direction.
As to Claim 6, in reference to the nozzle of Katayama modified by Gazewood as applied to Claim 1 above, Katayama further discloses wherein the compressible member comprises: 
A poppet (See Annotated Fig. 5) having a head portion (See Annotated Fig. 5) and a stem portion (See Annotated Fig. 5); and
a biasing element (See Annotated Fig. 5) disposed at least partially around the stem portion of the poppet (See Annotated Fig. 5), wherein the head portion of the poppet obstructs the plurality of high-pressure apertures when the compressible member is in the expanded position (See Fig. 1).
As to Claim 10, in reference to the nozzle of Katayama modified by Gazewood as applied to Claim 1 above, Katayama further discloses wherein the compressible member is positioned downstream of the plurality of low-pressure apertures (See Annotated Fig. 5). 
As to Claim 11, in reference to the nozzle of Katayama modified by Gazewood as applied to Claim 1 above, Gazewood further discloses wherein the predetermined ratio is based in part on one or 
As to Claim 12, in reference to the nozzle of Katayama modified by Gazewood as applied to Claim 11 above, Gazewood further discloses wherein the one or more physical properties of the fluid entering the open end of the nozzle include one or more of the following: a type of fluid, a state of the fluid, density, viscosity, boiling point, working pressure, and temperature (Per Col. 5 Lines 66-Col. 6 Line 1 and Col. 6 Line 28-32 it is understood that the high-pressure apertures and low-pressure apertures can be sized with different diameters for certain applications depending on the desired spray coverage, pressure, flow-rate, type of fluid, and other characteristics).  
As to Claim 13, in reference to the nozzle of Katayama modified by Gazewood as applied to Claim 12 above, Gazewood further discloses wherein the predetermined ratio is about 0.6:1 (See Annotated Fig. 9 where the ratio of the diameter of the low-pressure apertures relative to the diameter of the high-pressure apertures appears to be approximately 0.6:1).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the predetermined ratio be any ratio, including 0:6:1, as doing so would yield the predictable result of being able to discharge a certain amount of suppression agent at a certain intensity to one target area that the low pressure apertures are oriented towards and a different amount of suppression agent at a certain intensity to another target area that the high-pressure apertures are oriented towards based on a desired spray coverage and type for a certain application.

    PNG
    media_image1.png
    974
    663
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1045
    586
    media_image2.png
    Greyscale

Response to Arguments
	Applicant's arguments filed 9/28/2021 have been fully considered. 
Applicant has amended Claim 13 which was rejected under 35 U.S.C. 112(b) as being indefinite and failing to particularly point out and distinctly claim the subject matter which Applicants regard as the invention.  Examiner notes that the rejection of Claim 13 under 35 U.S.C. 112(b) in the non-final rejection mailed on 6/14/2021 has been overcome, however Claims 1-6 and 10-13 are rejected under 35 U.S.C. 112(b) as noted above.
Applicant has amended independent Claim 1, which was rejected under 35 U.S.C. 103 as being unpatentable over Katayama.  Examiner notes that amended Claim 1 has overcome the previously presented rejection under 35 U.S.C. 103 in view of Katayama, and that dependent Claims 2-6 and 10-13 are no longer rejected under 35 U.S.C. 103 as being unpatentable over Katayama.
Applicant’s arguments with respect to Claims 1-6 and 10-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752




/CODY J LIEUWEN/Primary Examiner, Art Unit 3752